DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s submission of a response was received on 19 April 2022. Presently, claims 1-2, 4-8, 14-16, and 18 are pending. Claims 3, 6, 9-13, 17, and 19-20 have been canceled.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant argues that Le Meur does not teach claim 1 limitation “machining a surface of the insert which is configured to face a composite constituent to roughen the surface.” This argument is partly persuasive. Le Meur does not explicitly teach roughening, but does teach machining to improve adhesion to the surrounding composite/fiber layers. “Forming the blade insert may include machining steps, which may be used to form contoured surfaces giving the required shape of the insert and/or to add machined features to a moulded shape, such as adding root details or forming anchoring features for securely coupling the insert to the surrounding textile layers” ([0008]).
Applicant argues that “Davies does not specify whether the epoxy resin in the load pads is a thermosetting resin or a thermoplastic resin, and there is no basis for the Office Action to assume that the epoxy is a thermosetting resin.” This argument is not persuasive. Davies describes the insert as “made from glass fibre material impregnated with an epoxy resin and pre-cured.” (col 6 lines 15-17). Curing is a term used for thermoset polymers that refers to cross-linking, which is only applicable to thermoset materials (see Momohjimoh “Is the term curing appropriate for processing of thermoplastics or thermoset composites?”). Second, “epoxy” is a thermoset material (see Dianhydrides, “What is an Epoxy” ¶1). With these points taken together or separately, one of ordinary skill in the art would interpret the component as being made of a thermoset material.
Claim Interpretation
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Meur (US 2018/0334912) and Feigl (US 2016/0047355), and as evidenced by Islam (Islam, A. Experimental investigation of the factors influencing the poly-polymer bond strength during two-component injection molding. Int. J. Adv. Manuf. Technol. 2010, 50(1-4), 101. https://doi.org/10.1007/s00170-009-2507-8.) and Fourche (An Overview of the Basic Aspects of Polymer Adhesion. Part I: Fundamentals. Polymer Engineering and Science, June 1995, Vol. 35, No. 12).
Regarding claim 1, Davies discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine (intended use), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (col 5 lines 64-68) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (pre-cured load pads 120, 121, col 6 lines 13-17);
	adding the … insert into a mould for forming the aerofoil structure (col 6 lines 43-47);
	adding [a] composite constituent (115) into the mould (col 6 lines 34-39), wherein the composite constituent is pre-impregnated with a resin (col 6 lines 34-39), and wherein the melting temperature of the insert is higher than the melting temperature of the resin (because the load pad is already pre-cured, it will not melt); and 
	heating the composite constituent in the mould to thermoset the resin to bond the insert to the composite constituent (col 6 lines 61-62), the insert being provided at a flank of the aerofoil structure root that faces a shoulder of the rotor disc (see Fig 3);
Davies does not disclose:
machining a surface of the insert which is configured to face a composite constituent to roughen the surface
Meur teaches:
a method for manufacturing a composite blade by placing textile layers and inserts into a blade mold ([0012]). The insert is machined “to form contoured surfaces giving the required shape of the insert and/or to add machined features to a moulded shape, such as adding root details or forming anchoring features for securely coupling the insert to the surrounding textile layers” ([0008]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies by including a step of machining the insert, i.e. the blade load pads 120, 121, as taught by Meur, to obtain the benefit of adding root details or forming anchoring features for securely coupling the insert to the surrounding textile layers.
The combination of Davies and Meur does not teach the specific features for securely coupling the insert to the surrounding textile layers, so does not teach roughening the surface facing the composite component.
Feigl teaches roughening a metal insert to increase its adhesion to a composite structure ([0008]). Feigl relates to attachment features in composite wind turbine blades, which is relevant to the problem of securing attachment features in composite fan blades. One might question whether a roughened surface would improve adhesion in the context of a pre-cured epoxy part in a composite layup, i.e. at a polymer-polymer interface rather than a polymer/metal interface.
Islam teaches grinding to increase the roughness of inserts made of ABS plastic (a thermoplastic material), which increases the bond strength between the ABS insert and an overmolded polymer material (p.107 §6.4). “The rough surface increases the mechanical interlocking of the melt on the inlay surface. It also increases the interfacial contact area of the two polymers.” (p.107 §6.4). Islam also discusses that the roughness increases the melting of the insert at the interface, which also increases adhesion. Such melting would not be pertinent to a thermoset, i.e. pre-cured epoxy resin part. However, this does not discount the importance of the increased surface area and mechanical interlocking.
Fourche teaches “Adhesion is the result of the mechanical interlocking of polymer into the pores and other superficial asperities of a substrate” (p.957) Further, “This interlocking phenomenon is found on porous or rough substrates” (p.957).
Thus, the increase in surface area and mechanical interlocking due to roughening improves adhesion, and melting of the insert is not required to increase the adhesion. Islam teaches that, in addition to increased surface area and mechanical interlocking, melting of the insert is beneficial to increase adhesion. However, since the metallic insert in Feigl does not melt, roughening the surface in applications where the insert does not melt is beneficial to improve adhesion. Islam provides evidence of improved adhesion of a roughened surface in a polymer/polymer interface. Feigl provides evidence of improved adhesion of a roughened surface in a polymer/metal interface, i.e. where the insert does not melt. Fourche provides evidence of improved adhesion of a roughened surface in a variety of materials (paper, wood, fabric) and explicitly explains the mechanism of improved adhesion due to mechanical interlocking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the blade of Davies as modified by the machining step of Meur to have roughened the surface of the insert/load pad of Davies by roughening the surface, as taught by Feigl, to improve the adhesion of the load pad to the surrounding composite material.
Regarding claim 4, the blade of Davies as modified by the machining step of Meur and the roughening of Feigl teaches:
the composite constituent comprises carbon fibre pre-impregnated with the resin (Davies: col 6 lines 34-37).
Regarding claim 5, the blade of Davies as modified by the machining step of Meur and the roughening of Feigl teaches:
the method further comprises: adding a further insert (Davies: there are two inserts, 120 and 121, see Fig 3) into the mould, the insert and the further insert being provided on either side of the composite constituent.
Regarding claim 8, the blade of Davies as modified by the machining step of Meur and the roughening of Feigl teaches:
the insert is formed from a polymer (Davies: epoxy resin, col 6 lines 13-17).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Meur (US 2018/0334912) and Feigl (US 2016/0047355), and as evidenced by Islam (Islam, A. Experimental investigation of the factors influencing the poly-polymer bond strength during two-component injection molding. Int. J. Adv. Manuf. Technol. 2010, 50(1-4), 101. https://doi.org/10.1007/s00170-009-2507-8.) and Fourche (An Overview of the Basic Aspects of Polymer Adhesion. Part I: Fundamentals. Polymer Engineering and Science, June 1995, Vol. 35, No. 12) as applied to claim 1, and further in view of Kray (US 2010/0028594).
Regarding claim 2, the combination of claim 1 does not disclose:
heating the composite constituent in the mould to bond the insert to the composite constituent forms an intermediate part, and the method further comprises machining the intermediate part to remove excess material and form the aerofoil structure.

    PNG
    media_image1.png
    701
    568
    media_image1.png
    Greyscale

Kray teaches:
a method of forming a composite airfoil by placing a plurality of plies of material in a mold, the plies separated by inserts 322 to form a shape with increasing width ([0019]). The mold is heated to cure the stack of plies into an airfoil ([0017], see Fig 1). After molding, the airfoil root portion is machined into dovetail form along line 316 (see Fig 3, [0018], [0019]). One of ordinary skill in the art knows that machining after molding can provide the desired shape where it may not be practical to layup and mold the desired shape. Also, machining as shown in Kray Fig 3 removes any defects that may occur near the edge of the stack of plies, thus providing consistent parts.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Davies by machining the airfoil after removing it from the mold, as taught by Kray, to obtain the benefit of forming consistent dovetail portions of the desired shape, while removing any defects formed near the edge of the mold.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Meur (US 2018/0334912) and Feigl (US 2016/0047355), and as evidenced by Islam (Islam, A. Experimental investigation of the factors influencing the poly-polymer bond strength during two-component injection molding. Int. J. Adv. Manuf. Technol. 2010, 50(1-4), 101. https://doi.org/10.1007/s00170-009-2507-8.) and Fourche (An Overview of the Basic Aspects of Polymer Adhesion. Part I: Fundamentals. Polymer Engineering and Science, June 1995, Vol. 35, No. 12) as applied to claim 1, and further in view of Nandula (US 2017/0226867).
Regarding claim 14, the combination of claim 1 teaches a blade manufactured by the method of claim 1, but does not teach:
A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; and a fan located upstream of the engine core, the fan comprising a plurality of the aerofoil structures
Davies discloses that the blade is for fitting into a dovetail slot in the hub of a rotary fan (col 5 lines 64-68). Davies also discloses that the blades are appropriate for an aircraft propeller or for a compressor (col 7 lines 47-54). In the context of carbon fiber blades having a dovetail and appropriate for a propeller, compressor, or fan, one of ordinary skill would interpret that the fan blades are appropriate for an aircraft propulsion fan, rather than exclusively a ventilation fan.
Nandula teaches:
A gas turbine engine for an aircraft ([0001]) comprising:
	an engine core (14, [0025]) comprising a turbine (low pressure turbine 32), a compressor (low pressure compressor 22), and a core shaft (34) connecting the turbine to the compressor; and a fan located (38, 44, [0026]) upstream of the engine core, the fan comprising a plurality of …[carbon fiber composite] aerofoil structures ([0032], [0033])…[attached to the fan hub by a dovetail ([0029]).
Nandula teaches a layup with weak points in the airfoil portion to aid the airfoil in breaking into small pieces in the event of damage to the blade (see line 98 in Figs 4 and 5). Davies teaches a fan blade root molded with inserts. Since the disclosure of Nandula focuses on the airfoil aerodynamic surface, and the disclosure of Davies focuses on the root portion, and both methods apply to a composite carbon fiber blade, there is no conflict in combining the method of Davies in the engine of Nandula.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the airfoil root with inserted load pads of Davies (as modified in claim 1) in the carbon fiber composite fan blade in the engine of Nandula because Davies discloses a carbon fiber fan blade for aircraft propulsion and Nandula teaches an engine using such a blade as a fan blade. In the combination, the carbon fiber composite fan blade has the break-apart features of Nandula and the root inserts and load pads of Davies.
Regarding claim 15, the modified blade of Davies used in the engine of Nandula teaches:
the gas turbine engine further comprises: a gearbox (Nandula 37) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Nandula [0026]).
Regarding claim 16, the modified blade of Davies used in the engine of Nandula teaches:
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft;
	the engine core further comprises a second turbine (Nandula 28), a second compressor (Nandula 24), and a second core shaft (Nandula 30) connecting the second turbine to the second compressor; and
	the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (in the art, another name for a high pressure spool is a high speed spool, which rotates at a higher speed than the low pressure/low speed spool).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,664,764) in view of Meur (US 2018/0334912) and Feigl (US 2016/0047355), and as evidenced by Islam (Islam, A. Experimental investigation of the factors influencing the poly-polymer bond strength during two-component injection molding. Int. J. Adv. Manuf. Technol. 2010, 50(1-4), 101. https://doi.org/10.1007/s00170-009-2507-8.) and Fourche (An Overview of the Basic Aspects of Polymer Adhesion. Part I: Fundamentals. Polymer Engineering and Science, June 1995, Vol. 35, No. 12) as applied to claim 1, and further in view of Cook (US 2015/0202707), Ward (US 2011/0305576), Bottome (US 2015/0050151).
Regarding claim 18, the combination of claim 1 does not disclose:
the polymer comprises polyimide.
Davies teaches that the load pads/inserts are made of glass fiber reinforced epoxy resin (col 6 lines 13-23).
Cook teaches a composite fan blade made fully or partly of polyimide, e.g. with fiber reinforcement ([0036]).
Ward teaches a fan blade spacer made of Vespel polyimide for its strength and elasticity ([0020]).
Bottome teaches that Vespel polyimide is a durable low friction material ([0041]) for a fan annulus filler (i.e. independent platform).
Thus, the prior art teaches that polyimide is a durable low-friction material with strength and elasticity that is appropriate for making entire fan blades or blade root spacers or fan blade platforms, and can be used as a matrix for fiber reinforced materials.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerofoil and corresponding method of Davies by using polyimide as the resin in the insert (load pad) of Davies because polyimide is an appropriate resin for all or part of a fan blade and to obtain the benefit of a strong, durable, low friction material.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baudier (US 3,883,267) in view of Feigl (US 2016/0047355) and Bond (US 5,573,377).

    PNG
    media_image2.png
    166
    521
    media_image2.png
    Greyscale

Regarding claim 1, Baudier discloses:
A method of manufacturing an aerofoil structure for a gas turbine engine (col 1 lines 12-16), wherein the aerofoil structure comprises a root configured to be received in a rotor disc (col 3 lines 1-6) of the gas turbine engine, wherein the method comprises:
	providing a pre-formed insert (metal core 3);…
	adding the insert into a mould for forming the aerofoil structure (col 3 lines 18-21);
	adding the composite constituent into the mould (“composite fibrous material” col 3 lines 15-16, col 1 lines 17-27), wherein the melting temperature of the insert (metal) is higher than the melting temperature of the resin.; and 
	heating the composite constituent in the mould … to bond the insert to the composite constituent (col 3 line 21-23), the insert being provided at a flank of the aerofoil structure root (all of 3a is the insert) that faces a shoulder of the rotor disc.
Baudier does not disclose:
machining a surface of the insert which is configured to face a composite constituent to roughen the surface
wherein the composite constituent is pre-impregnated with a resin
thermoset[ting] the resin
Feigl teaches:
roughening a metal insert to increase its adhesion to a composite structure ([0008]). Feigl relates to attachment features in composite wind turbine blades, which is relevant to the problem of securing attachment features in composite fan blades.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Baudier by roughening the surface of the metal insert of Baudier, as taught by Feigl, to improve the adhesion of the metal insert to the surrounding composite material.
This combination does not teach the composite pre-impregnated with a resin and thermosetting the resin. To be more specific, Feigl teaches a prepreg with a thermoset resin ([0031]), but since it concerns a wind turbine blade, a reference teaching a thermoset prepreg for a compressor blade would be more appropriate. Baudier teaches a blade of carbon fiber in a matrix of synthetic polymer resin (col 2 lines 55-62, col 1 lines 21-22). The blade may be a compressor blade (col 2 lines 51-53).
Bond teaches:
a composite compressor blade (col 1 lines 6-14) made of carbon fiber pre-impregnated with an epoxy (a thermoset material) and cured (i.e. thermoset) in a mold (col 4 lines 13-35). Pre-impregnated fibers are known in the art to simplify molding, since resin injection is not required, and to provide a uniform distribution of resin throughout the product, which reduces faults (voids) and weak points in the finished product.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Baudier by using a thermoset pre-impregnated carbon fiber for the blade because Bond teaches that this is an appropriate material for a composite compressor blade, and because the pre-impregnated material simplifies molding and reduces faults.
Regarding claim 7, Baudier as modified by Feigl and Bond teaches:
adding an adhesive layer between the insert and the composite constituent (Baudier: col 3 lines 15-22).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/
Primary Examiner, Art Unit 3745